 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 516 
In the House of Representatives, U. S.,

January 24, 2012
 
RESOLUTION 
Expressing the sense of the House of Representatives that the passage of a fiscal year 2013 Federal budget is of national importance. 
 
 
Whereas the Congressional Budget Act of 1974 established the modern budgeting process; 
Whereas the President is required to submit a budget to Congress each year; 
Whereas the last time the House of Representatives passed a budget was on April 15, 2011; 
Whereas the last time the Senate passed a budget was on April 29, 2009; and 
Whereas people in the United States must routinely set budgets for themselves, their businesses, and their families: Now, therefore, be it  
 
That it is the sense of the House of Representatives that the passage of a fiscal year 2013 Federal budget is of national importance. 
 
Karen L. Haas,Clerk.
